MEMORANDUM **
Juan Manuel Guerrero-Sanchez and his wife Maria De Jesus Aguilar De Guerrero, natives and citizens of Mexico, petition for review of a Board of Immigration Appeals (“BIA”) decision denying their motion to reconsider the denial of their application for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review the denial of a motion to reconsider for abuse of discretion. Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002). We deny the petition.
The BIA did not abuse its discretion by denying petitioners’ motion for reconsideration because the BIA considered the arguments raised in the motion and determined that petitioners failed to identify any errors of law or fact in the BIA’s prior order. See Caruncho v. INS, 68 F.3d 356, 361-62 (9th Cir.1995) (denying petition for review where BIA stated reasons and considered relevant equities before denying relief).
To the extent petitioners challenge the BIA’s September 17, 2002 order affirming the immigration judge’s denial of their application for cancellation of removal, we lack jurisdiction to consider the order because petitioners did not file a timely petition for review of that order. See Martinez-Serrano v. INS, 94 F.3d 1256, 1258 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.